DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 7/28/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. 
The added material which is not supported by the original disclosure is as follows (see bolded portions, added for emphasis, of the addition to paragraph 19):
“Two guide mounts 40, each of which is fixedly connected with one of the two jigs 22, are provided in a way that the two guide mounts 40 are transversely moveable relative to the workbench 10. Two support blocks 50 are located under the two jigs 22 to support the two jigs 22 in a way that the two jigs 22 are slidable on the two support blocks 50, respectively.”
Applicant is required to cancel the new matter in the reply to this Office Action.
While the examiner does not necessarily object to the addition of new reference numerals to merely label features that were clearly physically present in the original drawings, or even to arbitrarily naming such features per se in the specification, the examiner does object to details of these features which were not necessarily evident from the original disclosure. Notably, the presence of these feature finds support only in the original drawings. They are not mentioned at all in the original specification or claims. While it is clear that the structure labeled “40” and arbitrarily named “guide mounts” is present in the drawings, and it is also evident (e.g. between Figs. 5-6) that these guide mounts are transversely movable relative to the workbench, their connection to the jigs and the specific manner of their connection (i.e. “fixedly connected”) is not sufficiently evident. For example, they may technically be moved by some other means besides their connection to the jigs, and the exact portion labeled does not necessarily encompass the portion which directly contacts the jigs. They might also be mounted in a manner other 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim 1 limitations “two guide mounts, each of which is fixedly connected with one of the two jigs such that the two guide mounts are transversely moveable relative to the workbench; and two support blocks located under the two jigs to support the two jigs in a way that the two jigs are slidable on the two support blocks respectively” find support only in the new matter added to the specification as discussed above. Consequently, the claims are rejected as failing to comply with the written description requirement because the new matter is not described in the application as originally filed. See MPEP 608.04.
Claims 2-9 are rejected by virtue of their dependency on claim 1.

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered. Applicant’s arguments rely on amendments to the claims.
Shen et al. is considered the best art of record. While Shen et al. has intervening structure between the jigs and the respective moving arms which might be considered “guide mounts”, there does not appear to be any “support blocks” as claimed. The numerous other similar devices cited in the previous rejection also lack support blocks as claimed.
However, as noted above, the newly added claim limitations and the subject matter added to the specification to support them is considered new matter, and so the withdrawal of the prior art rejection is moot unless Applicant can convincingly argue that the claimed limitations find support in the original disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726